ANSTEAD, J.,
dissenting.
While I agree with the majority opinion on the single subject issue, I share Justice Wells’ concerns as to the completeness and clarity of the summary. I am particularly concerned that while the proposed amendment itself makes clear that it affects third party payors such as Medicare, Medicaid, insurance companies, and other such entities, the summary makes absolutely no mention of this critically important matter. If this amendment should pass it could potentially have a dramatic effect on a Florida citizen’s access to medical care generally, and especially under these various health care provider plans. In my view, citizens should be directly informed of this consequence before voting on this measure.